Citation Nr: 1744236	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 31, 2009, for the grant of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation effective from July 31, 2009.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit evidence.  Thereafter, the Veteran's representative submitted additional argument along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for tinnitus in May 1984.

2.  In a June 1984 rating decision, the RO denied service connection for tinnitus.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year thereafter.
 
3.  The Veteran filed an application to reopen his claim for service connection for tinnitus in March 1991.

4.  In a May 1991 rating decision, the RO denied the application to reopen the claim for service connection for tinnitus.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year thereafter.

5.  The Veteran filed a claim to reopen service connection for tinnitus in October 2003. 

6.  In a May 2004 rating decision, the RO denied the application to reopen the claim for service connection for tinnitus.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year thereafter.

7.  Following May 2004 rating decision, the Veteran first filed a request to reopen a claim for service connection for tinnitus on July 31, 2009.  

8.  There has been no claim of clear and unmistakable error (CUE) in the June 1984, May 1991, and May 2004 rating decisions. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.156, 3.400, 20.200, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's representative has contended that VA failed in its duty to assist by not providing the Veteran a proper VA examination.  See August 2017 correspondence.  However, as discussed below, the resolution of the earlier effective date issue turns on the finality of prior rating decisions and when the Veteran filed his application to reopen the claim for service connection for tinnitus.  Thus, a VA examination and opinion would not have any bearing on the outcome of this decision and are not needed to fairly decide the issue of entitlement to an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 


In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than July 31, 2009, for the grant of service connection for tinnitus.  

The Veteran initially filed a claim for service connection for tinnitus in May 1984, and the RO denied that claim in a June 1984 rating decision.  In so doing, the RO stated that tinnitus was not shown by the evidence of record.  The RO also noted that the Veteran's service treatment records did not document any treatment, complaints, or diagnosis of tinnitus.  The Veteran was notified of the decision and of his appellate rights.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the June 1984 rating decision became final.  38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

The Veteran filed an application to reopen his claim for service connection for tinnitus in March 1991.  In a May 1991 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for tinnitus.  The Veteran was notified of that decision and of his appellate rights.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the May 1991 rating decision became final.  38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

In October 2003, the Veteran once again sought to reopen his claim for service connection for tinnitus.  In a May 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for tinnitus.  In so finding, the RO stated that the evidence did not show a diagnosis of tinnitus that was related to the Veteran's military service.  The Veteran was notified of that decision and of his appellate rights.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the May 2004 rating decision became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

On July 31, 2009, the Veteran submitted an application to reopen his claim for service connection for tinnitus.  In a November 2009 rating decision, the RO determined that new and material evidence had been received to reopen the claim, but denied entitlement on the merits.  However, the Veteran filed a notice of disagreement in October 2010.  Subsequently, in a March 2012 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation effective from July 31, 2009, which was the date the Veteran filed to reopen the claim.  The grant of service connection was based on a December 2010 VA examiner's opinion that the Veteran's tinnitus was related to his military service.  

The Veteran has contended that he is entitled to an effective date of May 29, 1984, which is the date that he originally filed his claim for service connection for tinnitus.  

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran and his representative have not specifically alleged a claim of CUE in the June 1984, May 1991, and May 2004 rating decisions.  Indeed, during the June 2017 Board hearing, the Veteran's representative specifically indicated that he was not alleging CUE in the prior final decisions.  See June 2017 Board hearing transcript, at 9.  The record was also held open for 60 days following the hearing to allow for the submission of additional argument and evidence, but there was no specific CUE claim made during that time period either.

The Board does acknowledge that the Veteran's representative asserted that VA failed in its duty to assist by not affording the Veteran a proper VA examination prior to his July 2009 claim.  See August 2017 correspondence.  However, it is well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Stated another way, any breach by VA of its duty to assist, such as by providing an adequate examination, cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Additionally, any allegations regarding how the AOJ weighed or evaluated the facts of the case in the June 1984, May 1991, and May 2004 rating decisions cannot form the basis of a clear and unmistakable error claim.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Board does acknowledge that the Veteran testified that he was not provided assistance and did not understand the appeals process at the time of the prior final rating decisions.  See July 2017 Board hearing transcript, at 7.  However, the Veteran was notified of his appellate rights following the June 1984, May 1991, and May 2004 rating decisions.  In addition, the record reflects that he had representation at the time of those rating decisions.  In this regard, he was represented by the Tennessee Department of Veterans Affairs in 1984, The American Legion in May 1991, and the Disabled American Veterans in May 2004.  Moreover, the Veteran's actions of filing new claims and appealing the most recent decision demonstrate his ability to participate in the claims and appeals processing. Additionally, the Board notes that ignorance cannot be used as an excuse for failure to follow a promulgated regulation. See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); Velez v. West, 11 Vet. App. 148, 156-57 (1998); Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

Based on the foregoing, the Board concludes that the June 1984, May 1991, and May 2004 rating decisions became final, and there is no outstanding CUE claim.  

In addition, the evidence of record contains no other communication from the Veteran or his representative indicating an intent to file a claim for service connection for tinnitus at any time between the final May 2004 rating decision and July 31, 2009.  The Veteran and his representative have not argued otherwise.  

The Board acknowledges that the evidence of record reflects that the Veteran complained of tinnitus prior to July 31, 2009.  However, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Accordingly, the effective date assigned can be no earlier than July 31, 2009, the date of VA's receipt of the Veteran's application to reopen his claim for service connection for tinnitus.  


ORDER

An earlier effective date prior to July 31, 2009, for the grant of service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


